ORDER

PER CURIAM.
Beverly Davis-Pitts (“teacher”) appeals from the judgment of the trial court affirming the decision of the Board of Education of the Special School District of St. Louis County (“board”). The board dismissed teacher from her teaching duties pursuant to section 168.114.1(4) RSMo (1994) for a willful violation of its policy prohibiting corporal punishment. Teacher claims her conduct neither amounted to corporal punishment by law nor was willful by law and the decision was not supported by competent and substantial evidence. Teacher also claims the board improperly admitted evidence of unrelated past conduct, improperly refused to admit evidence of bias, and improperly relied on hearsay evidence. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).